            Case 2:20-cv-06189-JHS Document 5 Filed 12/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                             :
    Petitioner,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-6189
                                           :
THE COMMONWEALTH OF                        :
PENNSYLVANIA,                              :
     Respondent.                           :

                                          ORDER

       AND NOW, this 11th day of December, 2020, upon consideration of Plaintiff Amro

Elansari’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Petition for a Writ

of Mandamus (ECF No. 2) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Petition is DEEMED filed.

       3.      The Petition is DISMISSED WITH PREJUDICE as frivolous, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), for the reasons in the Court’s Memorandum.

       4.      The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                           /s/Joel H. Slomsky, J
                                           JOEL H. SLOMSKY, J.
